Citation Nr: 1723239	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for herniated nucleus pulposus at C3-6 status post fusion with chronic pain (herein cervical spine disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity radiculopathy.

3.  Entitlement to an initial compensable disability rating for carpal tunnel syndrome of the right upper extremity status post release surgery.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1983 to July 1987, December 1990 to September 1996, October 2002 to February 2003, and in the U.S. Army from February 2004 to December 2010 (per the DD 214s currently of record).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This rating decision, as relevant, granted entitlement to service connection for carpal tunnel syndrome of the left upper extremity and assigned a non-compensable disability rating under Diagnostic Code 8515.  The Board remanded the Veteran's claims in January 2014, to include the issue of entitlement to a TDIU that was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2017 rating decision granted a 20 percent disability rating throughout the appeal period for left upper extremity radiculopathy under Diagnostic Code 8513 (noted to be "previously rated as carpal tunnel syndrome of the left upper extremity").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations for his cervical spine disability in November 2010 and June 2015.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

The new VA examination must address whether there are any associated objective neurologic abnormalities with the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016) (providing that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code).  In this regard, the Board notes that the Veteran's other increased rating claims on appeal, related to the left upper extremity and right upper extremity (for radiculopathy and carpal tunnel syndrome, respectively), are essentially neurological abnormalities and therefore the VA examination conducted on remand may provide additional relevant information as to these claims and they are therefore inextricably intertwined with the cervical spine disability claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, with specific respect to the carpal tunnel syndrome of the right upper extremity claim, the Veteran was most recently afforded a VA examination in June 2015 VA and both Neck (Cervical Spine) Conditions and Peripheral Nerves Conditions Disability Benefits Questionnaires (DBQs) were completed.  The Peripheral Nerves Conditions DBQ noted a diagnosis of carpal tunnel syndrome on the left, but did not note a diagnosis on the right side.  Upon sensory examination, it was noted that there was decreased sensation for light touch on the right hand/fingers (as well as the left) and it was noted that "sensory findings on exam are not caused by his [carpal tunnel syndrome]."  It was noted that there were no upper extremity nerves or radicular groups affected.  The Neck (Cervical Spine) Conditions DBQ noted upon sensory examination that there was normal sensation to light touch on the right hand/fingers.  It was noted that there was radiculopathy of the left upper extremity, but such was not noted for the right upper extremity.  The examiner provided an opinion that, essentially, the Veteran's left upper extremity radicular symptoms were caused by his service-connected cervical spine disability and not related to his prior carpal tunnel syndrome.

Subsequent to this examination, a May 2016 VA treatment note referenced a complaint of right wrist pain/swelling, noted numbness in the wrist and noted an assessment of "[w]rist pain - suspect resolving gout flare."  More recently, the Veteran's representative submitted a May 2017 Informal Hearing Presentation (IHP).  In this IHP, the representative referenced right upper extremity symptomatology, to include stating that "[t]he Veteran argues his right upper extremity has flaring episodes where he experiences differing symptoms of pain and numbness, to include grip and lifting weakness of his dominant hand/arm" and that this "does not appear to have been adequately captured by the recent exam but nevertheless causes severe occupational and functional impairment."  As such, based on the lack of a diagnosis related to the right upper extremity contained in the June 2015 VA Peripheral Nerves Conditions DBQ and the subsequent evidence referencing right upper extremity symptomatology, the Veteran must also be afforded a new VA examination on remand that addresses his carpal tunnel syndrome of the right upper extremity.  

Also, as the January 2014 Board remand noted, the TDIU claim on appeal is also inextricably intertwined with the increased rating claims being remanded and therefore must also be remanded.  In this regard, the Veteran currently does not meet the schedular TDIU criteria and such may be impacted by the development and action taken on remand.  See 38 C.F.R. § 4.16 (2016).

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from February 2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from February 2017).

2.  Afford the Veteran an appropriate VA examination to determine the severity of his cervical spine disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner must address whether there are any associated objective neurologic abnormalities with the Veteran's cervical spine disability.

3.  Afford the Veteran an appropriate VA examination to determine the severity of his carpal tunnel syndrome of the right upper extremity.  Electrodiagnostic testing should be performed as determined by the examiner. 
The examiner must also assess the functional impairment due to from the neurologic abnormalities such as motor function, grip, and lift strength necessary for daily and occupational activities. 

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




